C. A. D. 407. Case remanded to trial judge for further proceedings by order of Oliver, Chief Judge, and Cole, Judge, as follows:
This cause having come on for hearing before this court, and a judgment having been rendered in favor of the importer (Reap. Dec. 7432), and the United States having thereafter appealed from said judgment to the United States Court of Customs and Patent Appeals, and the said United States Court of Customs and Patent Appeals having transmitted to this court its mandate, by which it appears that the judgment of the United States Customs Court was reversed and the cause remanded on March 1, 1949, for proceedings not inconsistent with the views expressed in the opinion of said United States Court of Customs and Patent Appeals (C. A. D. 407),
Now, in conformity with the said mandate of the said Court of Customs and Patent Appeals, it is hereby
Ordered that the cause be and is hereby remanded to the trial judge for further proceedings not inconsistent with the opinion of the Court of Customs and Patent Appeals in said cause.